Appeal from an order of the Supreme Court, Oneida County (John W. Grow, J.), entered October 22, 2004. The order, among other things, authorized petitioner to administer medication to respondent.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: Respondent appeals from an order granting petitioner’s application seeking authorization to administer medication to respondent over his objection. The order has since expired, rendering the appeal moot (see Matter of McCue, 281 *1137AD2d 420 [2001]; see also Matter of McGrath, 245 AD2d 1081 [1997]), and this case does not fall within any exception to the mootness doctrine (see McGrath, 245 AD2d at 1082; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Present—Hurlbutt, J.P., Scudder, Kehoe, Green and Hayes, JJ.